DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
“an inputter” in a combination of “inputs” recited in claims 1 and 9 invokes the 112(f) paragraph.
It is determined that “a mouse” or “a keyboard” are disclosed in the Specification for this element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 5 and 9 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311917 A1 (hereunder Allmendinger), and further in view of US 2016/0029986 A1 (hereunder Nishii).
With respect to independent claim 1, Allmendinger teaches a radiography control device used in a radiography system including a radiography device and a radiography control device that controls the radiography device, the radiography control device comprising:
an inputter that inputs examination order information the physical dimensions of a patient or parameters as disclosed in paragraph [0066] should be inputted and Allmendinger should have a mouse or a keyboard to enter this element and a mouse or a keyboard which is taught in paragraph [0054] of Nishii, therefore, in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Allmendinger in order to input desired parameters or patient specific information for imaging; and
a hardware processor 20 in Allmendinger that selects guidance for guiding a dynamic state as disclosed in paragraph [0073]; because CT-acquisition parameters are selected of a subject based on the order information input from the inputter.
With respect to dependent claim 2, Allmendinger teaches wherein the order information is output from an HIS server or an RIS server as disclosed in paragraph [0133].
With respect to dependent claim 3, Allmendiger teaches wherein the order information includes an imaging type, an imaging technique, and/or patient information as disclosed in paragraph [0096], and the hardware processor selects the guidance based on the imaging type, the imaging technique, and/or the patient information as disclosed in paragraph [0073].
With respect to dependent claim 4, Allmendinger teaches a storage 22 in which a plurality of pieces of guidance is stored in association with the imaging type, the imaging technique, and/or the patient information as discussed above,
wherein the hardware processor 20 selects as disclosed in paragraph [ 0073] guidance corresponding to the input order information from the plurality of pieces of guidance in the storage.
	With respect to dependent claim 5, Allmendiger is silent with wherein the hardware processor selects the guidance with reference to past guidance and an examination result in a case where patient information included in the order information indicates the same patient. However, Allmendinger teaches a patient specific information as disclosed in paragraph [0070]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Allmendinger modified by Nishii so as to have the limitation of “wherein the hardware processor selects the guidance with reference to past guidance and an examination result in a case where patient information included in the order information indicates the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
With respect to independent claim 9, as discussed above Allmendinger modified by Nishii teaches a radiography system including a radiography device and a radiography control device that controls the radiography device, the radiography system comprising:
an inputter that inputs order information;
a hardware processor that selects guidance for guiding a dynamic state of a subject based on the order information these elements are discussed above in the rejection justification to claim 1 above; but is silent with 
a guidance outputter that outputs the guidance selected by the hardware processor so as to be perceptible to a subject. However, this limitation of “outputs the guidance selected by the hardware processor so as to be perceptible to a subject” would be obvious in order to double check desired imaging parameters by an operator or technician.
With respect to dependent claim 10, Allmendinger teaches wherein the order information is output from an HIS server or an RIS server as discussed above.
With respect to dependent claim 11, Allmendinger teaches in Fig. 6 wherein the inputter and the hardware processor are provided on the radiography control device 20, and  the guidance outputter is provided at least in an imaging room in which the radiography device is arranged as shown Fig. 6.
With respect to dependent claim 12, Allmendinger teaches wherein the order information includes an imaging type, an imaging technique, and/or patient  information as disclosed in paragraph [0096], and the hardware processor 20 selects the guidance based on the imaging type, the imaging technique, and/or the patient information as disclosed in paragraph [0073].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger modified by Nishii, and further in view of US 2015/0234477 A1 (hereunder Abovitz).
The teaching of Allmendinger modified by Nishii has been discussed above.
	With respect to dependent claim 6, Allmendinger is silent with wherein the hardware processor selects guidance at a voice level according to patient information included in the order information.
	In paragraph [0499] Abovitz teaches voice input. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Allmendinger modified by Nishii in order to input desired information by a voice input. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger modified by Nishii, and further in view of US 2006/0250515 A1 (hereunder Koseki).
The teaching of Allmendinger modified by Nishii has been discussed above.
With respect to dependent claim 7, Allmendinger is silent with an operator capable of manually changing the guidance.
In paragraph [0146] Koseki teaches manually or automatically adjust or change the setting of information parameter or image taking mode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Allmendinger modified by Nishii so as to have the limitation of “an operator capable of manually changing the guidance” in order to modify desired imaging parameters. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmendinger modified by Nishii, and further in view of US 2006/0221204 A1 (hereunder Ogawa).
The teaching of Allmendinger modified by Nishii has been discussed above.
With respect to dependent claim 8, Allmendinger is silent with wherein the hardware processor selects different audio guidance for an imaging room in which the radiography device is arranged, and a control room in which the radiography control device is arranged.
In paragraph [0068] Ogawa teaches a processor to present audio (voice) alert messages. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Allmendinger modified by Nishii so as to have the limitation of “wherein the hardware processor selects different audio guidance for an imaging room in which the radiography device is arranged, and a control room in KSR International Co. v. Teleflex, Inc. case:“obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	8/2/2021